Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Kennedy, Jr., appeals the district court’s orders denying his motion for reduction in sentence under 18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kennedy, No. 4:01-cr-70025-NKM-1 (W.D.Va. Dec. 1, 2011 & Jan. 19, 2012). We dispense with *100oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.